PER CURIAM.
Joseph Dwight Lawson appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2001) complaint. We have reviewed the record and the district court’s opinion accepting the magistrate judge’s recommendation and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Lawson v. Virginia, No. CA-01-180-1 (M.D.N.C. filed Mar. 22, 2002 & entered Mar. 25, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.